DETAILED ACTION
	This office action is in response to the Response after Ex Parte Quayle Action filed on June 3, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 8, 10-16 and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a burst controller of a resonance converter comprises:
wherein the on-pulse generation circuit changes an on-width of the main pulse from a first on-width to a second on-width smaller than the first on-width at a second time obtained from the magnitude of the load detected by the load detection circuit, the second time being a time at which the load becomes smaller than a second load threshold smaller than the first load threshold.
Dependent claims 2-6. 8 and 10 are considered to be allowable by virtue of their dependencies on independent claim 1.
Regarding independent claim 11, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a burst controller of a resonance converter comprises:
a burst stop period setting circuit which outputs, at a time of a sign of a resonant current of the resonance converter being inverted a determined 
Dependent claims 12-16 are considered to be allowable by virtue of their dependencies on independent claim 11.
Regarding independent claim 17, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a burst controller of a resonance converter comprises:
the on-pulse generation circuit generating in the heavy load mode, during the switching period in the burst cycle after the first time a first start pulse that turns on the low-side switching element, a first main pulse that turns on the high-side switching element, and a first end pulse that turns on the low-side switching element, and generating in the light load mode, at a second time during the switching period in the burst cycle a second start pulse that turns on the low-side switching element, a second main pulse that turns on the high-side switching element, and a second end pulse that turns on the low-side switching element, a first width of the first main pulse being larger than a second width of the second main pulse.
Dependent claims 18-27 are considered to be allowable by virtue of their dependencies on independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838